Motions to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of appellants to due process of law under the Fourteenth Amendment were violated. Appellants contended that their rights were violated (1) by the admission into evidence of the testimony of the witness Richard Melville (see 15 N Y 2d 235) and (2) by other errors in the conduct of and rulings at the trial. The Court of Appeals held that no constitutional rights of appellants had been violated. [See 15 N Y 2d 235.]